

Transition Agreement
 
This Transition Agreement (the “Agreement”) is entered into by and between
Convera Corporation (the “Company”) and Matthew G. Jones (“Mr. Jones”) on April
 22, 2010.
 
Recitals
 
WHEREAS, the Company and Mr. Jones entered into an Employment Agreement on
December 6, 2006 (the “Employment Agreement”) with respect to Mr. Jones’
employment arrangement as Chief Financial Officer of the Company; and
 
WHEREAS, the Company engaged in a transaction in which the Company’s operating
business was contributed to a wholly owned subsidiary of the Company (“Sub”) by
the Company’s assignment of all of the business-related assets of the Company to
Sub and Sub’s assumption of all of the liabilities of the Company (the
“Contribution”); and, thereafter, Sub and Convera Technologies, LLC entered into
a business combination (the “Merger”) with VSW2, Inc., Firstlight Online Limited
or its successor, affiliates and merger subsidiaries with VSW2 as the surviving
company (“Newco”).  The date of consummation of the Merger is herein referred to
as the Merger Date.
 
WHEREAS, Mr. Jones has become an employee of Newco and the Company wishes to
retain the services of Mr. Jones in connection with the dissolution and winding
up of the Company from and after the Merger Date.
 
NOW, THEREFORE, in consideration of the provisions and promises contained
herein, the Company and Mr. Jones agree as follows:
 
1. Mr. Jones agrees to continue in his position as Chief Financial Officer of
the Company; however, such position will be held while Mr. Jones is a consultant
to the Company, as set forth in Section 2, and not an employee of the
Company.  As of the Merger Date, Mr. Jones’ employment with the Company has
ceased.  Mr. Jones will become an employee of Newco and the Company will retain
services of Mr. Jones as a consultant in connection with the dissolution of the
Company and the orderly winding down of the Company’s business, effective the
Merger Date.
 
2. The scope of Mr. Jones’ consulting services shall be those normally performed
by a public company chief financial officer, including, without limitation,
preparing the Company’s financial statements and filings with the Securities and
Exchange Commission in a timely fashion, working with the Company’s independent
public accounting firm in the audit and review of the Company’s annual and
quarterly financial statements, as applicable, signing certifications as
required, coordinating with Newco and other relevant entities in which the
Company holds equity interest to obtain necessary financial and operational
records, continuing the Company’s internal control over financial reporting,
dealing with accounts payable and performing other duties of a chief financial
officer in order to orderly wind down the Company’s business and complete the
Company’s dissolution and liquidation.  Mr. Jones shall report to the Company’s
Board of Directors.
 
3. For the services set forth in Section 2, the Company agrees to pay Mr. Jones
compensation annualized at $50,000 per year, payable on a semi-monthly basis in
arrears, commencing the Merger Date.  The compensation amount shall be “grossed
up” by an amount equal to the employer portion of the Medicare tax.  Payment
shall be made within 15 days after submission by Mr. Jones of a semi-monthly
invoice indicating in reasonable detail time spent and services performed.  The
Company will reimburse Mr. Jones for all reasonable, ordinary and necessary
business expenses incurred by him in conjunction with his service to the Company
hereunder.  In addition, the Company shall pay to Mr. Jones bonus payments as
follows:  (i) a one-time bonus of $10,000 in the aggregate amount in cash upon
completion of the filing of the Form 10-K for fiscal 2010 and (ii) a one-time
bonus in an aggregate amount of $30,000 in cash, each less applicable
withholdings, in a lump sum upon the final liquidation of the Company in
accordance to a Plan of Dissolution and Liquidation adopted by the Company on
September 22, 2009; provided that Mr. Jones shall perform his responsibilities
and obligations in accordance with this Agreement and shall not breach this
Agreement and that all filings which Mr. Jones has supervision over are made on
a timely basis.  “Timely basis” for purposes of this Agreement shall mean either
that such filings were made with the Securities and Exchange Commission (the
“SEC”) within the periods prescribed by SEC regulations (including any extension
under Rule 12b-25 of the Securities Exchange Act of 1934) or such delinquency in
filing was not reasonably due to the adequacy of the services provided by Mr.
Jones and his subordinates.
 
4. Subject to Mr. Jones signing and delivering to the Company the general
release of claims in favor of the Company and related persons and entities in
the form of Exhibit A attached hereto (the “Release”) following the expiration
of the seven-day revocation period as specified in the Release, the Company will
pay Mr. Jones an aggregate amount of $250,000 in cash, less applicable
withholdings (the “Transition Fee”), in a lump sum, provided that the Release
has become effective prior to such date.
 
5. All of Mr. Jones’ stock options will terminate as of the Merger Date.
 
6. In accordance with the Company’s standard policies and practices, the Company
will reimburse Mr. Jones for reasonable, ordinary and necessary out-of-pocket
business expenses incurred by him or on behalf of the Company through the Merger
Date.
 
7. Within 5 days following the date of the signing of this Transition Agreement,
the Company shall pay Mr. Jones for his accrued but unused vacation time, if
any, due and owing as of the date hereof in accordance with the Company’s
standard policies and practices less applicable withholdings.
 
8. As of the Merger Date, the Company shall cease Mr. Jones’ health and dental
coverage provided through the Company; thereafter, Mr. Jones may extend such
coverage at his own expense through COBRA continuation.
 
9. Mr. Jones hereby acknowledges that, except as set forth expressly in this
Agreement, he is not entitled to receive any other payments or benefits in
connection with the transition, either under this Agreement or under any other
prior arrangement or agreement.  Except as provided herein, upon completion of
the Merger as described above, this Agreement supersedes, cancels and replaces
any other agreement or arrangement between Mr. Jones and the Company, written or
oral.  Any right or entitlement in effect or available to Mr. Jones under any
such other agreement or arrangement is hereby unconditionally and irrevocably
waived by Mr. Jones.  Notwithstanding the foregoing, any employee
confidentiality agreement and any other agreement between Mr. Jones and the
Company by which Mr. Jones has assigned intellectual property to the Company
shall remain in effect.  The Company makes no representation or warranty and
shall have no liability to Mr. Jones, his heirs, executors, administrators or
assigns if any provisions of this Agreement are determined to constitute
deferred compensation subject to Section 409A of the Internal Revenue Code of
1986, as amended, but do not satisfy an exemption from, or the conditions of,
such Section.
 
10. The Company hereby represents that the Company has no knowledge of any
pending or threatened claims against Mr. Jones in his capacity as an officer or
director of the Company or of any basis therefore.
 
11. Either party may terminate this Agreement upon 60 days’ prior written notice
to the other party, without liability to the other party.
 
12. This Agreement may not be changed or altered, except by a writing signed by
the Company and Mr. Jones.  The parties agree that if any provision of this
Agreement is deemed invalid, the remaining provisions will still be given full
force and effect to the largest extent permissible under applicable
law.  Further, any material breach of this Agreement by Mr. Jones shall excuse
the Company from further performance of this Agreement.  The remedies set forth
herein are not intended to exclude any other remedies available to either party
at law or equity.
 
13. This Agreement shall be governed by and, for all purposes, construed and
enforced in accordance with the laws of the Commonwealth of Virginia applicable
to contracts made and to be performed in such state.  The Company and Mr. Jones
agree that the federal or state courts of the Commonwealth of Virginia shall
have sole and exclusive jurisdiction over any claim or cause of action relating
to this Agreement or Mr. Jones’ employment by the Company or the transition
hereunder, and Mr. Jones hereby consents to accept service of process as
provided under Virginia law or by registered mail, return receipt requested, and
waives any objection to personal jurisdiction of Mr. Jones in the state or
federal courts of the Commonwealth of Virginia.
 
IN WITNESS WHEREOF, this Transition Agreement has been duly executed and
delivered by the parties on the day and year first written above.
 
CONVERA CORPORATION
MATTHEW G. JONES
By: /s/ Jeffrey  White             
Authorized Signature
/s/ Matthew G. Jones       
                                                                 
Signature
Dated: 4/22/2010
Dated: 4/22/2010





Exhibit A
 


 
GENERAL RELEASE BY MATTHEW G. JONES
 
I, Matthew G. Jones, in consideration of the payments and benefits provided to
me by Convera Corporation (together with its subsidiaries and affiliates, the
“Company”) under the Transition Agreement, dated as of April 22, 2010 (the
“Agreement”), the receipt and sufficiency of which are hereby expressly
acknowledged by me, do hereby release and forever discharge as of the date
hereof the Company and all present, former and future owners (direct and
indirect), shareholders, directors, officers, affiliates, agents,
representatives, benefit plan administers, employees, attorneys, parents,
subsidiaries, divisions, branches, units, successors and assigns of the Company
(collectively, the “Released Parties”) to the extent provided below.
 
1.  
I understand that any payments or benefits paid or granted to me under the
Agreement represent consideration for signing this General Release and are not
salary, wages or benefits to which I was already entitled.  I understand and
agree that I will not receive the payments and benefits specified in the
Agreement unless I execute this General Release and do not revoke this General
Release within the time period permitted hereafter or breach this General
Release.  Such payments and benefits will not be considered compensation for
purposes of any employee benefit plan, program, policy or arrangement maintained
or hereafter established by the Company.  I also acknowledge and represent that
I have received all payments and benefits that I am entitled to receive by
virtue of any employment by the Company (as of the date hereof).

 
2.  
Except for Sections 2 – 4 of this Agreement with respect to payments to be made
to me for services to be rendered to the Company in the wind-down period, I
knowingly and voluntarily (for myself, my heirs, executors, administrators and
assigns) release and forever discharge the Company and the other Released
Parties from any and all claims, suits, controversies, actions, causes of
action, cross-claims, counter-claims, demands, debts, compensatory damages,
liquidated damages, punitive or exemplary damages, other damages, claims for
costs and attorneys’ fees, or liabilities of any nature whatsoever in law and in
equity, both past and present (through the date this General Release becomes
effective and enforceable) and whether known or unknown, suspected, or claimed
against the Company or any of the Released Parties which I, my spouse, or any of
my heirs, executors, administrators or assigns, had, have or may have, which
arise out of or are connected with my employment with, or transition out of, the
Company (including, but not limited to, any allegation, claim or violation,
arising under:  Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses including attorneys’ fees incurred in these
matters (all of the foregoing collectively referred to herein as the
“Claims”).  For the avoidance of doubt, Claims shall not include any claim that
arises out of a breach of the Agreement (or any other agreement between me and
the Company) by the Company occurring after the date hereof.

 
3.  
I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 
4.  
In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied.  I expressly consent that this General Release shall be given full
force and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied.  I acknowledge
and agree that this waiver is an essential and material term of this General
Release and that without such waiver the Company would not have agreed to the
terms of the Agreement.  I further agree that in the event I should bring a
Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such
Claims.  I further agree that I am not aware of any pending charge or complaint
of the type described in paragraph 2 as of the execution of this General
Release.  I acknowledge that this General Release does not affect my right to
file a charge or complaint with any federal, state or local agency or to
participate or cooperate in such a matter.  However, I also acknowledge that I
am not entitled to monetary damages resulting from actions brought by any
federal, state or local agency.

 
5.  
I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself or any improper
or unlawful conduct.

 
6.  
I agree to keep all confidential and proprietary information about the past or
present business affairs of the Company and its affiliates confidential unless a
prior written release from the Company is obtained.  I further agree that as of
the date hereof, I have returned to the Company any and all property, tangible
or intangible, relating to its business, which I possessed or had control over
at any time (including, but not limited to, company-provided credit cards,
building or office access cards, keys, computer equipment, manuals, files,
documents, records, software, customer data base and other data) and that I
shall not retain any copies, compilations, extracts, excepts, summaries or other
notes of any such manuals, files, documents, records, software, customer data
base or other data.

 
7.  
Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof.

 
8.  
Whenever possible, each provision of this General Release shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 
BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
 
(a)  
I HAVE READ IT CAREFULLY;

 
(b)  
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF THE 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 
(c)  
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 
(d)  
I HAVE BEEN ADVISED TO CONSULT WITH MY OWN ATTORNEY AND TAX ADVISOR BEFORE
EXECUTING IT AND  I HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I
HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;

 
(e)  
I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS GENERAL RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON FEBRUARY 9, 2010 TO CONSIDER IT AND THE
CHANGES MADE SINCE THE FEBRUARY 9, 2010 VERSION OF THIS RELEASE ARE NOT MATERIAL
AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;

 
(f)  
THE CHANGES TO THE AGREEMENT SINCE FEBRUARY 9, 2010 EITHER ARE NOT MATERIAL OR
WERE MADE AT MY REQUEST;

 
(g)  
I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 
(h)  
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OR ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 
(i)  
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 


 


 
/s/Mathew G.
Jones                                                                
Name:  Matthew G. Jones
Date:  April 22, 2010

 
 

--------------------------------------------------------------------------------

 
